Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 1 of 11 PagelD: 1

Lawrence D. Mandel
Gertner Mandel, LLC

P.O. Box 301

Lakewood, New Jersey 08701
(732) 363-3333

Fax (732) 363-6666
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

BRIAN BROTHERS, INC.

Plaintiff,
CIVIL ACTION NO.
Vv.
COMPLAINT AND JURY DEMAND
K.O, CLOTHING, INC, and
KAMBIZ SABAR,

Defendants.

 

BRIAN BROTHERS, INC. by its attorneys, Gertmer Mandel, LLC, for its complaint
against, K.O. CLOTHING, INC. and KAMBIZ SABAR, hereby alleges as follows:

1. Plaintiff BRIAN BROTHERS, INC. is a New Jersey corporation having a
business address at 601 16" Street, Carlstadt, New J ersey 07072.

2. Upon information and belief, Defendant K.O. CLOTHING, INC. is a California
corporation having a business address at 3711 S. San Pedro Street, Los Angeles, California
90011.

3. Upon information and belief, Defendant KAMBIZ SABAR is the registered
agent, principal and President of Defendant K.O. Clothing, Inc., and has a business address at

3711 S. San Pedro Street, Los Angeles, California 90011.
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 2 of 11 PagelD: 2

JURISDICTION AND VENUE

4. This is a Civil Action arising under the Federal Trademark Act of 1947, as
amended, 15 U.S.C. § 1051, ef. seq., the common law of the State of New Jersey, the New Jersey
Unfair Competition Act, N.J.S.A. § 56:4-1, et. seg., and the New Jersey Trademark Act, N.J.S.A.
§ 56:3-13.1a, et seg. This Court has subject matter jurisdiction under the provisions of 15 U.S.C.
§ 1121, 28 U.S.C. § 1331 and 28 U.S.C. § 1367. Defendant is transacting and doing business
within this judicial district; has contracted to supply goods and/or services into this judicial
district; has committed the acts complained of herein within this judicial district and regularly
does or solicits business or engages in a persistent course of conduct or derives substantial
revenue from goods and/or services used or consumed within this judicial district and expects or
should reasonably expect such acts to have consequences within this judicial district and derives
substantial revenue from interstate commerce; and is subject to the jurisdiction of this Court,
pursuant to the laws of this State and Rule 4 of the Federal Rules of Civil Procedure. Venue is
proper in this district pursuant to 28 U.S.C. § 1391.

FACTS COMMON TO ALL CAUSES OF ACTION

5. Plaintiff is a leading designer, manufacturer, and distributor of clothing in the
United States.

6. Plaintiff has used the mark JORDAN CRAIG since at least as early as 1995 to
distinguish its goods, namely “clothing, namely shirts, pants, jackets, sweaters, jeans.”

7. Through its extensive sales and advertising, Plaintiff has developed extensive

good will throughout the United States with respect to the mark JORDAN CRAIG.
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 3 of 11 PagelD: 3

8. Plaintiff is the owner of U.S. Trademark Registration No. 2,688,626 and U.S.
Trademark Registration No. 3,227,098.

9. Plaintiffs U.S. Trademark Registrations for JORDAN CRAIG are valid,
subsisting and incontestable.

10. Plaintiff has designed, manufactured and is selling a line of jackets in various
colors known as the Denali Shearling Jacket.

il.  Plaintiffhas also designed, manufactured and is selling a line of jackets in various
colors known as the Aspen Shearling Jacket.

12. The Aspen Shearling Jacket as well as other Plaintiff's designs are marketed as
part of the JORDAN CRAIG BLACK LABEL COLLECTION.

13. ‘Plaintiff has developed extensive good will with respect to its original and
distinctive, nonfunctional fabric designs, certain of which designs are closely associated in the
minds of consumers with the JORDAN CRAIG BLACK LABEL COLLECTION due to
Plaintiff's efforts in the marketing and sale of these clothing items.

14,  Detendants, direct competitors of Plaintiff, copied the design of Plaintiff's Denali
Shearling Jacket and then marketed and sold Defendants’ copies of Plaintiff's design as part of
Defendant’s “new Jordan Craig Black Label Collection.”

15. Defendants copied Plaintiff's Aspen Shearling Jacket advertising and promotional
materials and used them to advertise and sell Defendants’ copies of Plaintiffs Denali Shearling
Jacket which advertising includes the use of Plaintiff's JORDAN CRAIG trademark and “Jordan

Craig Black Label Collection” advertising slogan.
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 4 of 11 PagelD: 4

16. | Upon information and belief, Defendant Kambiz Sabar personally manages and
directs the activities of Defendant K.O. Clothing, Inc. as described herein and has personally and
substantially profited from these activities.

17. Defendants are using a mark identical to Plaintiff's mark, to trade on Plaintiff's
goodwill, to deceive customers and to cause damage to Plaintiffs reputation, which reputation
has been built up over many years through Plaintiff's sales, advertising and marketing efforts and
through which Plaintiff and Plaintiffs marks have become well-known in the industry for
excellence and quality.

18. Defendants have acted with full knowledge of Plaintiff's rights.

COUNT I
FEDERAL TRADEMARK INFRINGEMENT

19. Plaintiff repeats and realleges the allegations of Paragraphs 1 through 18 hereof
with the same force and affect as if set forth herein at length.

20. The conduct of Defendants as alleged herein constitutes infringement of
Plaintiff's registered trademark.

21. Defendants’ unauthorized activities and infringement are likely to cause
confusion or to cause mistake or to deceive the consuming public as to the true source of the
goods sold by Defendants.

22. Defendants have full knowledge of Plaintiffs exclusive and long established
proprietary rights in and to the trademark but continue to proceed in complete disregard thereof.

23. The activities and conduct of Defendants as alleged herein have damaged Plaintiff
and will, unless restrained, further impair the value of Plaintiff's trademark and the valuable

good will which has been built up in the trademark, and Plaintiff has no adequate remedy at law.

-4-
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 5 of 11 PagelD: 5

24. Defendants’ actions demonstrate an intentional, willful, and malicious intent to
trade on the good will associated with Plaintiff’s federally registered trademark.

25. Defendants have caused and are likely to continue to cause substantial injury to
Plaintiff.

26, Due to Defendants’ actions alleged herein, Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief, treble damages, statutory damages,
disgorgement of profits, attorney’s fees and costs under 15 U.S.C. §1114, §1116 and §1117, as
well as any other relief the Court deems just and equitable.

COUNT HU
FALSE DESIGNATION OF ORIGIN

 

27. Plaintiff repeats and realleges the allegations of Paragraphs 1 through 26 hereof
with the same force and affect as if set forth herein at length.

28. Defendants’ use of the name JORDAN CRAIG and JORDAN CRAIG BLACK
LABEL and especially such use in connection with Plaintiff's original and distinctive, non-
functional fabric design tends to falsely represent that Defendants are connected with or that
Defendants’ activities are authorized by Plaintiff and is likely to cause confusion, or to cause
mistake, or to deceive as to the affiliation, connection or association of Defendants with Plaintiff,
or as to the origin, sponsorship, or approval of Defendants’ goods, or services, or commercial
activities by Plaintiff. Any failure of Defendants to maintain acceptable standards of quality and
service will reflect adversely on Plaintiff and cause irreparable harm to Plaintiff.

29. Plaintiff has no control over the quality of the goods or services sold or offered
for sale by Defendants, and because of the confusion as to the source engendered by Defendants,

Plaintiff's valuable good wiil in respect of its trademark is at the mercy of Defendant.

-5-
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 6 of 11 PagelD: 6

30. Said actions of Defendants constitute a violation of 15 U.S.C. § 1125(a) in that
such false designations and representations of origin and quality have been and continue to be
used on or in connection with goods sold by Defendants or which affect commerce.

31. Defendants’ false designation of origin and quality has caused substantial and
irreparable damage and injury to Plaintiff, for which Plaintiff has no adequate remedy at law.

32. Defendants’ actions demonstrate an intentional, willful, and malicious intent to
trade on the goodwill associated with Plaintiff's federally registered trademark.

33. Defendants have caused and are likely to continue to cause substantial injury to
Plaintiff.

34. Due to Defendants’ actions alleged herein, Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief, treble damages, statutory damages,
disgorgement of profits, attorney’s fees and costs under 15 U.S.C. §1114, §1116 and §1117, as
well as any other relief the Court deems just and equitable.

COUNT OI
DILUTION

35. Plaintiff repeats and realleges the allegations of Paragraphs 1 through 34 hereof
with the same force and affect as if set forth herein at length.

36. Defendants’ actions constitute a violation of 15 U.S.C. § 1125(c) in that such use
of JORDAN CRAIG has caused and will continue to cause dilution of the distinctive quality of

Plaintiff's mark JORDAN CRAIG.
Case 2:20-cv-02384-KM-JBC Document 1 Filed 03/04/20 Page 7 of 11 PagelD: 7

COUNT IV
COMMON LAW UNFAIR COMPETITION

37. This count arises under the New Jersey Common Law of Unfair Competition.
Jurisdiction is supplemental to Count I pursuant to U.S.C. § 1367. Venue is proper in this
district under 28 U.S.C. § 1391.

38. Plaintiff repeats and realieges the allegations of Paragraphs 1 through 37 hereof
with the same force and affect as if set forth herein at length.

39. Defendants’ use of JORDAN CRAIG is in violation of the New Jersey Common
Law of Unfair Competition and is likely to cause confusion, mistake or to deceive the public.

40. Defendants’ unlawful conduct will continue to damage Plaintiff unless enjoined
by this court. Plaintiff has no adequate remedy at law.

41. Due to Defendants’ actions alleged herein, Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief, treble damages, disgorgement of profits,
attorneys’ fees, costs, and punitive damages, as well as any other relief the Court deems just and
equitable.

COUNT V
NEW JERSEY STATUTORY UNFAIR COMPETITION

42. Plaintiff repeats and realleges the allegations of Paragraphs 1 through 41 hereof
with the same force and affect as if set forth herein at length.

43. Defendants’ use of the name JORDAN CRAIG in connection with the sale and
marketing of goods constitutes appropriation of Plaintiff's trademark, reputation and good will in

direct violation of the New Jersey Unfair Competition Act, N.J.S.A. § 56:4-1.
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 8 of 11 PagelD: 8

44, ‘The activities of Defendants alleged herein have caused and, if not enjoined, will
continue to cause, irreparable harm to the rights of Plaintiff. Plaintiff has no adequate remedy at
law.

45. Due to the actions of Defendants alleged herein, Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief as well as any other relief the Court
deems just and equitable.

COUNT Vi
NEW JERSEY TRADEMARK ACT

46. Plaintiff repeats and realleges the allegations of Paragraphs 1 through 45 hereof
with the same force and affect as if set forth herein at length.

47. Defendants’ use of JORDAN CRAIG in connection with its sales and marketing
of goods constitutes appropriation of Plaintiffs trademark in direct violation of the New Jersey
Trademark Act, N.J.S.A. § 56:3-13.16.

48. The activities of Defendants alleged herein have caused and, if not enjomed, will
continue to cause, irreparable harm to the nghts of Plaintiff. Plaintiff has no adequate remedy at
law.

49. Defendants acted willfully and knowingly in their violation of New Jersey State
Law.

50. Due to Defendants’ actions alleged herein, Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief, treble damages, attorney’s fees and

costs, as well as any other relief the Court deems just and equitable.
Case 2:20-cv-02384-KM-JBC Document1 Filed 03/04/20 Page 9 of 11 PagelD: 9

 

COUNT VII
TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS ADVANTAGE
AND/OGR CONTRACT
51. This count arises under the New Jersey common law of tortious interference with

prospective business advantage and/or contract. Jurisdiction is supplemental pursuant to U.S.C.
§1391. Venue is proper in this district under 28 U.S.C. § 1391.

52. Plaintiff realleges and incorporates by reference the allegations set forth in
Paragraphs 1 through 51 hereof with the same force and effect as if set forth herein at length.

53. By Defendants’ targeting of Plaintiffs established customers as buyers of
Defendants’ products containing Plaintiff's designs, and using Plaintiff's trademark to promote
such products, Defendants have unfairly and illegally interfered with Plaintiff's ability to
maintain Plaintiff's ongoing business relations with Plaintiff's established customers and/or to
expand that business with established customers or with potential customers.

54. Defendants’ unlawful conduct will continue to damage Plaintiff unless enjoined
by this Court. Plaintiffhas no adequate remedy of law.

55. Due to Defendants’ actions as alleged herein Plaintiff is entitled to judgment
awarding it preliminary and permanent injunctive relief, compensatory damages, punitive
damages, disgorgement of profits, attorneys’ fees and costs, as well as any other relief the Court
deems just and equitable.

WHEREFORE, Plaintiff prays for judgment that:

(a) Defendants have, by their unauthorized use of a mark identical to Plaintiff's
trademark, infringed the trademark, used and applied false designations of origin, diluted the

distinctive quality of Plaintiff's trademark, competed unfairly with Plaintiff, tortuously interfered
Case 2:20-cv-02384-KM-JBC Document 1 Filed 03/04/20 - Page 10 of 11 PagelD: 10

with Plaintif? s business relations, and have injured Plaintiff's good will and business reputation,
in violation of Federal and State Law and have done so willfully all to the detriment of Plaintiff.

(b) Defendants, their agents, servants, employees, successors and assigns and all
persons in active concert, privity, or participation with Defendants, be preliminarily and
permanently enjoined from infringing upon the Federally registered trademark of Plaintiff, from
using any false designation or false description or representation, including, but not limited to,
from manufactunng, reproducing, displaying, distnbuting, selling, promoting, importing or
advertising any copies of Plaintiffs jacket designs advertised for sale by Defendants using
Plaintiff's trademark, from engaging in any act or series of acts which either alone or in
combination constitutes deceptive or unfair methods of competition by Defendants with Plaintiff
and from otherwise interfering with or injuring the business reputation of Plaintiff, or diluting the
distinctive quality of the Plaintiff's trademarks or the good will associated therewith.

(c) Defendants be required to account for and pay over to Plaintiff, Defendants’
profits and any damages suffered by Plaintiff as a result of Defendants’ acts of trademark
infringement, false designation of origin, and unfair competition, together with interest and costs.

(d) Defendants be required to pay to Plaintiff an amount three times the profits of
Defendants or damages of Plaintiff.

(e) Defendants be required to pay an award of statutory damages to Plaintiff.

(f) Defendants be required pay an award of punitive damages to Plaintiff.

(2g) Defendants be required to cease all use of the mark JORDAN CRAIG, JORDAN

CRAIG BLACK LABEL, or any mark confusingly similar to Plaintiff's trademark.

-10-
Case 2:20-cv-02384-KM-JBC Document 1 Filed 03/04/20 Page 11 of 11 PagelD: 11

(h) Defendants be ordered to surrender for destruction all products, signs, labels,
advertisements and other materials constituting infringement of Plaintiffs trademark, or false
designation of origin.

(i) Defendants be required to pay Plaintiff the costs of this action, together with
reasonable attorney’s fees, costs and disbursements,

(j) Plaintiff be awarded such other and further relief, as this Court deems just and
equitable,

DEMAND FOR TRIAL BY JURY

Plaintiff demands trial by jury on all issues so triable in this matter.

GERTNER MANDEL, LLC

  

By:_~ a
Dated: March 4, 2020 Lawrence D. Mandek~
Attomeys for Plaintiff

-ll-
